Case: 4:17-cv-01942-JCH Doc. #: 124 Filed: 01/27/20 Page: 1 of 10 PageID #: 2836




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 CAROL ALEXANDER, as legal                     )   CASE NO. 4:17-cv-01942-JCH
 representative of COREY JON                   )
 WANTUCK,                                      )
                                               )
                       Plaintiff,              )
                                               )
        v.                                     )
                                               )
 SUZUKI MOTOR OF AMERICA, INC.                 )
 and SUZUKI MOTOR CORPORATION,                 )
                                               )
                       Defendants.             )


       SUZUKI MOTOR OF AMERICA, INC.’S MEMORANDUM IN SUPPORT OF
                   MOTION FOR SUMMARY JUDGMENT


                                     I.    INTRODUCTION

       Suzuki Motor of America, Inc. (“SMAI”) is entitled to summary judgment for the same

reasons set forth in Suzuki Motor Corporation’s (“SMC”) Motion for Summary Judgment and

adopts by reference those arguments. Because SMAI had no involvement with the subject

motorcycle, SMAI is independently entitled to summary judgment for several additional reasons.

       SMAI should receive summary disposition because it was not in existence at the time the

motorcycle was manufactured and does not have successor liability for this suit. During American

Suzuki Motor Corporation’s (“ASMC”) bankruptcy proceeding, the Bankruptcy Court examined

and approved the Asset Purchase Agreement and determined that SMAI had no successor liability.

Because SMAI did not assume liability for Plaintiff’s claims, SMAI cannot be held liable and

should be dismissed from this action on summary judgment.
Case: 4:17-cv-01942-JCH Doc. #: 124 Filed: 01/27/20 Page: 2 of 10 PageID #: 2837




                                         II.     STANDARD

        “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56. The purpose of summary judgment is to “pierce the pleadings and to assess the proof

in order to see whether there is a genuine need for trial.” Matsushita Elec. Indus. Co., Ltd. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986) (internal quotations omitted). Thus, “[w]here the record

taken as a whole could not lead a rational trier of fact to find for the non-moving party, there is no

‘genuine issue for trial.’” Id.

        To this end, “facts must be viewed in the light most favorable to the nonmoving party only

if there is a ‘genuine’ dispute as to those facts.” Scott v. Harris, 550 U.S. 372, 380 (2007) (citing

Fed. R. Civ. P. 56(c)). When the moving party has carried its burden, “its opponent must do more

than simply show that there is some metaphysical doubt as to the material facts.” Id. (citing

Matsushita Elec. Industrial Co. v. Zenith Radio Corp., 475 U.S. 574, 586–587 (1986)) (internal

quotations omitted). “To survive a motion for summary judgment, the nonmoving party must

substantiate his allegations with sufficient probative evidence [that] would permit a finding in [his]

favor based on more than mere speculation, conjecture, or fantasy.” Stranger v. Smith & Nephew,

Inc., 401 F.Supp.2d 974, 978 (E.D. Mo. 2005) (citing Wilson v. Int’l Bus. Machs. Corp., 62 F.3d

237, 241 (8th Cir. 1995)) (internal quotation omitted).” It is well-settled that “the mere existence

of some alleged factual dispute between the parties will not defeat an otherwise properly supported

motion for summary judgment; the requirement is that there be no genuine issue of material fact.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original). “The ‘mere

possibility’ of a factual dispute is not enough.” Employers Ins. of Wausau v. Petroleum Specialties,

Inc., 69 F.3d 98, 102 (6th Cir. 1995) (internal quotations omitted). “The plaintiff must present




                                                  2
Case: 4:17-cv-01942-JCH Doc. #: 124 Filed: 01/27/20 Page: 3 of 10 PageID #: 2838




more than a mere scintilla of evidence in support of his position; the plaintiff must present

‘evidence on which the jury could reasonably find for the plaintiff.’” Id. (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 252).

                                         III.    ARGUMENT

        SMAI did not manufacture, construct, design, formulate, develop standards, prepare,

process, assembly, test, list, certify, warn, instruct, market, advertise, package, or label the subject

Suzuki motorcycle, and thus cannot be liable to Plaintiff under Missouri product liability or

negligence law. Plaintiff cannot proceed under a theory of successor liability, because he is

enjoined from doing so by the Bankruptcy Plan.

A.      SMAI cannot be liable to Plaintiff under Missouri product liability law because it did
        not manufacture, construct, design, formulate, develop standards, prepare, process,
        assembly, test, list, certify, warn, instruct, market, advertise, package, or label any
        product.

        Missouri has “adopted the rule of strict liability in defective product claims as defined in

Restatement (Second) of Torts § 402A.” Crump v. Versa Prod., Inc., 400 F.3d 1104, 1107 (8th

Cir. 2005) (citing Gramex Corp. v. Green Supply, Inc., 89 S.W.3d 432, 438–39 (Mo. banc 2002);

Lippard v. Houdaille Indus., Inc., 715 S.W.2d 491, 492 (Mo. banc 1986); and Blevins v. Cushman,

551 S.W.2d 602, 606 (Mo. banc 1977)). Under Missouri law, “strict liability is not absolute

liability.” Id. at 1108. Instead, this rule “[c]auses a person who sells a product “in a defective

condition [un]reasonably dangerous to the user or consumer” to be liable to the ultimate user or

consumer for any harm caused by use of the product if “(a) the seller is engaged in the business of

selling such a product, and (b) it is expected to and does reach the user or consumer without

substantial change in the condition in which it is sold.” Id. at 1107 (quoting Gramex, 89 S.W.3d at

439).




                                                   3
Case: 4:17-cv-01942-JCH Doc. #: 124 Filed: 01/27/20 Page: 4 of 10 PageID #: 2839




         Here, it will be impossible for Plaintiff to prove the product allegations he has levied

against SMAI because SMAI did not manufacture, construct, design, formulate, develop standards,

prepare, process, assembly, test, list, certify, warn, instruct, market, advertise, package, or label

the subject Suzuki motorcycle. (See Statement of Undisputed Material Facts [hereinafter “SUMF”]

¶ 85.)

         In fact, SMAI did not and could not have had any involvement with any 2007 Suzuki GSX-

R1000 motorcycle as it did not incorporate until October 31, 2012 or begin business operations

until April 1, 2013. (SUMF ¶¶ 85, 86.) Because SMAI had absolutely no involvement in the

distribution chain through which the subject motorcycle came into Plaintiff’s possession, Plaintiff

will not, as a matter of law, be able to show that SMAI caused his injuries. There is no genuine

issue of fact that can be established on this point.

B.       Because SMAI did not assume liability for Plaintiff’s claim following ASMC’s
         bankruptcy, this Court should grant summary judgment in favor of SMAI.

         SMAI did not assume liability for Plaintiff’s claims in the bankruptcy of ASMC. SMAI

assumed some liability for “Suzuki Product Liability,” under the Asset Purchase Agreement, but

this term of art was narrowly defined to include Express Warranty Claims, Lemon Law claims,

and liability under the National Traffic and Motor Vehicle Safety Act (“NTMVSA”). (SUMF ¶

100.) As Plaintiff’s claims are not encompassed by the claims SMAI expressly assumed under the

Asset Purchase Agreement, summary judgment is warranted.

         1.     The claims asserted by Plaintiff against SMAI are not Express Warranty Claims, as
                defined by the Asset Purchase Agreement.

         “Express Warranty Claims,” as defined by the Asset Purchase Agreement, mean “a claim

under a written warranty issued by Seller but, for the avoidance of doubt, excluding claims for

personal injury, third party property damage, or consequential damages of any kind.” (SUMF ¶




                                                  4
Case: 4:17-cv-01942-JCH Doc. #: 124 Filed: 01/27/20 Page: 5 of 10 PageID #: 2840




101.) (emphasis added). Plaintiff did not plead any allegations based upon a written warranty

issued by ASMC. Further, this provision as defined explicitly excludes personal injury claims, the

essence of Plaintiff’s present Complaint. Thus, SMAI cannot be liable to Plaintiff under this part

of the Asset Purchase Agreement.

       2.      The claims asserted by Plaintiff against SMAI did not fall under any states’ Lemon
               Laws, as defined by the Asset Purchase Agreement.

       SMAI also assumed “Suzuki Product Liability,” to the extent ASMC products became the

subject of an actions brought under “any Lemon Laws with respect to Suzuki Products.” (SUMF

¶¶ 100, 103.) The Complaint here does not reference Missouri “Lemon Laws,” nor any other

similar laws. In fact, even if Plaintiff had made allegations under Missouri’s Lemon Law, such

allegations would fail to state a claim upon which relief can be granted, because Missouri’s Lemon

Law explicitly excludes motorcycles from its purview. See V.A.M.S. 407.560(6) (excluding

“motorcycles” from the definition of “new motor vehicle”).

       3.      Plaintiff’s claims do not arise under the NTMVSA because this federal statute does
               not provide a private right of action.

       SMAI assumed ASMC’s liability “for recalls and other obligations under the NTMVSA

with respect to Suzuki Products.” (SUMF ¶ 100.) NTMVSA Obligations are those arising under

“the National Traffic and Motor Vehicle Safety Act, 49 U.S.C. 30101 et seq., as amended.” (SUMF

¶ 102.) In other words, SMAI did not assume liability for “all recalls.” Rather, SMAI assumed

liability for such recall obligations “under the NTMVSA.” Because Plaintiff possesses no private

right of action under the NTMVSA, summary judgment for SMAI is appropriate as a matter of

law.

       Neither the NTMVSA nor Part 573 of the regulations establishes a private right of action.

In fact, courts examining the issue have uniformly determined that the Vehicle Safety Act confers




                                                5
Case: 4:17-cv-01942-JCH Doc. #: 124 Filed: 01/27/20 Page: 6 of 10 PageID #: 2841




no private right of action. See, e.g., Ayres v. Gen. Motors Corp., 234 F.3d 514, 522 (11th Cir. 2000)

(“[T]he Safety Act confers no private cause of action to enforce its notification requirements…the

extensive array of administrative remedies, including participation there by ‘interested parties,’

and the specific provision authorizing the Attorney General to bring a civil enforcement action

create a strong inference that Congress did not intend to create a private right of action.”); In re

Bridgestone/Firestone, Inc., Tires Prod. Liab. Litig., 256 F. Supp. 2d 884, 900 (S.D. Ind. 2003)

(“And to this court’s knowledge, every court addressing this issue has held that the Safety Act

does not provide a private right of action.”); Lieb v. Am. Motors Corp., 538 F. Supp. 127, 131

(S.D.N.Y. 1982) (acknowledging the “unavailability of a private right of action under the

NTMVSA”) (citing Handy v. Gen. Motors Corp., 518 F.2d 786, 788 (9th Cir. 1975) (“The district

court correctly ruled that Congress did not intend to create private rights of action in favor of

individual purchasers of motor vehicles when it adopted the comprehensive system of regulation

to be administered by the NHTSA.”)).

       This conclusion finds strong support in the following provision, which addresses the ability

of the Secretary to conduct hearings to decide whether a manufacturer has reasonably met the

notification requirements under the Vehicle Safety Act:

       On the motion of the Secretary or on petition of any interested person, the Secretary
       may conduct a hearing to decide whether the manufacturer has reasonably met the
       notification requirements under this section. Any interested person may make
       written and oral presentations of information, views, and arguments on whether the
       manufacturer has reasonably met the notification requirements. If the Secretary
       decides that the manufacturer has not reasonably met the notification requirements,
       the Secretary shall order the manufacturer to take specified action to meet those
       requirements and may take any other action authorized under this chapter.

49 U.S.C. § 30118. “Secretary” refers to the Secretary of Transportation. The above provision

clearly envisions that the Secretary—not individual plaintiffs—would address manufacturers’

decisions to conduct product recalls. As set forth above, the Secretary on its own motion or on



                                                 6
Case: 4:17-cv-01942-JCH Doc. #: 124 Filed: 01/27/20 Page: 7 of 10 PageID #: 2842




petition by an interested person, may conduct a hearing to determine whether the manufacturer

reasonably met the notification requirements in the Vehicle Safety Act. Id. The Secretary then

examines whether the manufacturer reasonably met the notification requirements. Id. The

Secretary then decides whether the manufacturer reasonably met the requirements, although an

interested person may present information, views, and arguments at the hearing. Id. The record is

undisputed that NHTSA never pursued sanctions against Suzuki for its conduct in conducting the

recall or otherwise indicated the response was untimely or insufficient.

       The NTMVSA specifically addresses recall obligations when a manufacturer files for and

undergoes Chapter 11 Bankruptcy:

       A manufacturer’s filing of a petition in bankruptcy under chapter 11 of title
       11, does not negate the manufacturer’s duty to comply with section 30112 or
       sections 30115 through 30120 of this title. In any bankruptcy proceeding, the
       manufacturer’s obligations under such sections shall be treated as a claim of
       the United States Government against such manufacturer, subject to subchapter
       II of chapter 37 of title 31, United States Code, and given priority pursuant to
       section 3713(a)(1)(A) of such chapter, notwithstanding section 3713(a)(2), to
       ensure that consumers are adequately protected from any safety defect or
       noncompliance determined to exist in the manufacturer’s products. This
       section shall apply equally to actions of a manufacturer taken before or after the
       filing of a petition in bankruptcy.

49 U.S.C. § 30120A (emphasis added). By assuming liability “for recalls and other obligations

under the NTMVSA,” SMAI assumed the obligations ASMC would otherwise have had under the

NTMVSA. As referenced above, this only meant that SMAI assumed the duty to comply with

Section 30120, which references the remedies for defects and non-compliance. 49 U.S.C. §

30120A. Section 30120 relates primarily to the adequacy of the remedies the manufacturer of the

defective or noncomplying motor vehicle must provide, but even these obligations arise only

“when notification of a defect or noncompliance is required under section 30118(b) or (c).” 49

U.S.C. § 30120. Section 30118(c), which in relevant part to the present case, provides:




                                                7
Case: 4:17-cv-01942-JCH Doc. #: 124 Filed: 01/27/20 Page: 8 of 10 PageID #: 2843




       (c) Notification by manufacturer.—A manufacturer of a motor vehicle or
       replacement equipment shall notify the Secretary by certified mail, and the owners,
       purchasers, and dealers of the vehicle or equipment as provided in section 30119(d)
       of this section, if the manufacturer—

               (1)      learns the vehicle or equipment contains a defect and decides in
                        good faith that the defect is related to motor vehicle safety; or

               (2)      decides in good faith that the vehicle or equipment does not comply
                        with an applicable motor vehicle safety standard prescribed under
                        this chapter.

49 U.S.C. § 30118(c).

       The language included in the Asset Purchase Agreement properly describes SMAI’s

obligations for notification under the NTMVSA, but does nothing more. It certainly does not imply

a private right of action to Plaintiff where none would otherwise exist. Summary judgment should

appropriately be granted in favor of SMAI.

                                       IV.    CONCLUSION

       SMAI seeks summary judgment from this Court because SMAI did not design,

manufacture, test, market, advertise, import, distribute, promote, warranty, or sell the 2007 GSX-

R1000K7 at issue in this case. SMAI did not even incorporate until October 31, 2012, or begin

operation until April 1, 2013.

       Although SMAI purchased certain business operations from ASMC as part of the

bankruptcy, the Bankruptcy Court specifically relieved SMAI of successor liability for the actions

of ASMC. Further, while SMAI did assume some product liability under the Asset Purchase

Agreement, SMAI did not assume any liability for personal injury product liability claims as part

of the bankruptcy. As discussed extensively herein, the obligations and liabilities assumed by

SMAI under the Bankruptcy Plan are not implicated by Plaintiff’s allegations. Plaintiff’s

Complaint does not implicate express warranties, Lemon Laws, nor does Plaintiff possess a private




                                                 8
Case: 4:17-cv-01942-JCH Doc. #: 124 Filed: 01/27/20 Page: 9 of 10 PageID #: 2844




right of action to enforce SMAI’s obligations under the National Traffic and Motor Vehicle Safety

Act.

       Based on the foregoing, as well as the undisputed facts enumerated in this brief, SMAI

requests that this Court enter summary judgment in its favor on all counts, and for all other just

and proper relief.

                                               Respectfully submitted,

                                               By: /s/ Jeffrey J. Mortier
                                                  Randall R. Riggs (ADMITTED PRO HAC VICE)
                                                  Jeffrey J. Mortier (ADMITTED PRO HAC VICE)
                                                  FROST BROWN TODD LLC
                                                  201 North Illinois Street, Suite 1900
                                                  P.O. Box 44961
                                                  Indianapolis, Indiana 46244
                                                  317.237.3800
                                                  FAX 317.237.3900
                                                  rriggs@fbtlaw.com
                                                  jmortier@fbtlaw.com

                                                    Carl J. Pesce, #39727MO
                                                    Benjamin S. Harner, #65950MO
                                                    THOMPSON COBURN LLP
                                                    One US Bank Plaza
                                                    St. Louis, Missouri 63101
                                                    314.552.6000
                                                    FAX 314.552.7000
                                                    cpesce@thompsoncoburn.com
                                                    bharner@thompsoncoburn.com

                                                    Attorneys for Defendants




                                                9
Case: 4:17-cv-01942-JCH Doc. #: 124 Filed: 01/27/20 Page: 10 of 10 PageID #: 2845




                                   CERTIFICATE OF SERVICE

         I hereby certify that on January 27, 2020, the foregoing was served via the Court’s

electronic filing system to be served on the following counsel of record:

 Tyler S. Thompson                                   James P. Lemonds
 DOLT, THOMPSON,                                     BROWN & CROUPPEN, P.C.
  SHEPHERD & CONWAY, PSC                             211 North Broadway, Suite 1600
 13800 Lake Point Circle                             St. Louis, MO 63102
 Louisville, KY 40223                                jiml@getbc.com
 tthompson@kytrial.com


                                                     /s/ Jeffrey J. Mortier


LR03264.0640376 4826-8057-7712v2




                                                10
